Founders Square
                                       .--_LAWO FFICES                      Telephone:     2I4.67O.9989
900 Jaclcson Sheet, Suite 730                                OF   -__       Fax:          2L4.670.9904
Dallas, Texas 75202                    DEnN MRI-oNe                         www. deanmalonelawfi rm, com


                                           December 23,2019


   V ia Email - ej ohnstqn@.mcgi nnislaw.com            Via Email - e.masee@alliSon-bass.com
   Via First Class Mail                                 Via First Class Mail

   Mr. Eric A. Johnston                                 Mr. J. Eric Magee
   McGinnis Lochridge                                   Allison, Bass & Magee, LLP
   600 Congress Ave., Suite 2100                        402W.l2th Street
   Austin, Texas 78701                                  Austin, Texas 78701

   Via Email - cass.weiland@so uirepb.com               Via Email * csmith@danielstarklaw.com
   Via First Class Mail                                 Via First Class Mail

   Mr. S. Cass Weiland                                  Cory W. Smith
   Mr. Robert A. Hawkins                                Daniel Stark Law, PC
   Squire Patton Boggs, LLP                             P.O. Box 1153
   2000 McKinney Ave., Suite 1700                       Bryan, Texas 77806
   Dallas,   TX   75201

             RE     John Fairchild and susie Fairchild, individually, and as Independent
                    Administrators of an on behalf of the Estate of Kelli Lesnne Page and the heirs-
                    at-law of Kelli Leanne Page v. Coryell County, Texas, Steven Russell Lovelady,
                    and Wesley Hurland Pelfrey; Civil Action No. 6:19-cv-00029; in the United
                    States District Court for the Westem District of Texas, Waco Division.

   Dear Counsel

         I attach the Second Notice to Take Oral Deposition of Defendant Coryell County, Texas
  (Phase 2 Discovery Period), which notices Coryell County's deposition for 9:00 a.m. on
  Tuesday, January 28,2020. It is my understanding that all counsel, other than Mr. Johnston,
  have agreed to that date. Please notiS/ me as soon as possible if the noticed date and time will
  not work. I would also like to take depositions of Cheryl Pruitt and Tyrell Washington. Please
  notif me as to whether I can take those depositions on the same date.




                                                                   Malone
  TDM/vgl
  Enclosures



                                               Page 1 of I                        EXIIIBIT

                                                                                     G
